Citation Nr: 1616410	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent prior to November 18, 2011, and greater than 20 percent as of November 18, 2011, for degenerative disc disease, L5-S1, with posterior disc and osteophyte complex touching right S1 nerve root (low back disability).  

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a hearing before the undersigned in March 2016, and at a hearing before a Decision Review Officer (DRO) at the RO in March 2011.  Transcripts of both hearings are of record. 

The Board finds that the issue of entitlement to TDIU has been raised as part and parcel of the initial evaluation of the Veteran's low back disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also 38 C.F.R. §§ 3.340, 4.16 (2015).  In this regard, the record shows that Social Security Administration (SSA) granted disability benefits in part due to the Veteran's low back disability.  Moreover, the Veteran submitted a claim for TDIU in March 2011.  Although this claim was denied in a March 2012 rating decision which the Veteran did not appeal, it still must be addressed in connection with the current appeal.  See id.  Indeed, notes to the March 2012 rating decision in the code sheet specifically state that the RO was only considering TDIU with respect to the Veteran's service-connected left foot disability, and that TDIU would be reconsidered upon further evaluation of the Veteran's back disability.  However, entitlement to TDIU was never reconsidered.  As it is also a component of the current appeal, it is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The issues on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid in making an informed decision. 

A new VA examination of the Veteran's low back disability must be arranged, as the last examination was performed in November 2011, over four years ago, and the Veteran indicated at the March 2016 hearing that his back has worsened since then.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); 38 C.F.R. § 3.327(a) (2015). 

The Veteran should also be requested to fill out a formal application for entitlement to TDIU (VA Form 21-8940), as one is not currently of record.  

Accordingly, the case is REMANDED for the following action:

1. Add to the file any outstanding VA treatment records from the following locations:
* Washington DC VA Medical Center (VAMC) and associated clinics dated since December 2008. 
* Richmond VAMC and associated clinics, including Fredericksburg, dated since January 2005.
* Wilmington, Delaware VAMC, January 2000 through December 2002. 

2. Send the Veteran a formal application for TDIU and request him to complete and return the form. 

3. Then, schedule the Veteran for a VA examination to assess his low back disability.  The claims file must be made available to the examiner for review.  All indicated tests or studies must be conducted (as determined within the discretion of the examiner) and all pertinent clinical findings reported. 

The examiner should discuss the impact of the Veteran's low back disability on occupational functioning. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate entitlement to a higher initial rating for the low back disability on the merits, including entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


